Citation Nr: 1802246	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's son was properly removed as a dependent upon the date of his eighteenth birthday.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to August 1987 and from November 2004 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO, and a transcript of the hearing is of record.   


FINDINGS OF FACT

1.  As of the date of his eighteenth birthday, the Veteran's son was being homeschooled in the home of the Veteran in compliance with the compulsory attendance laws of the State of Oklahoma.

2.  Oklahoma law does not require parents to use certified teachers or state-approved curricula, initiate contact with, register with or seek approval from state or local officials, test their students, or permit public school officials to visit or inspect homes.


CONCLUSION OF LAW

The Veteran's son was a child for VA compensation purposes as of the date of his eighteenth birthday, and the criteria for additional compensation payable for a child were therefore met.  38 U.S.C. §§ 101(4)(A), 104(a) (2012); 38 C.F.R. § 3.57(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his son was improperly removed as a dependent upon the date of his eighteenth birthday, and should be considered a child for VA compensation purposes as he was still being homeschooled in accordance with the applicable state law.

The law provides for an additional amount of compensation that may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  Title 38, section 3.57(a)(1) of the United States Code defines a child as an unmarried individual who: (1) is under the age of 18; (2) became permanently incapable of self-support before reaching the age of 18; or (3) is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii) (2012).  

Further, under 38 C.F.R. § 3.57(a)(1)(iii), the definition of an approved "educational institution" includes home schools that operate in compliance with the compulsory attendance laws of the State in which they are located, whether treated as private schools or home schools under State law.  

Based upon the evidence of record, the Board is satisfied that during the period on appeal, the Veteran has met the requirements for establishing that his son was home-schooled in compliance with the compulsory attendance laws of the State of Oklahoma and that the removal of the Veteran's son as a dependent from the Veteran's award, effective January [REDACTED], 2012, was improper.

As a preliminary matter, with respect to being an approved "educational institution" for purposes of 38 C.F.R. § 3.57(a)(1)(iii), the Board notes that the Oklahoma State Constitution allows for parents to homeschool their children.  Okla. Const. Art. 13, §4.  Further, Oklahoma law does not require parents who homeschool their children to register with or seek approval from state or local officials, nor does it require parents who homeschool to use certified teachers or state-approved curriculum, test their students, or permit public school officials to visit or inspect homes. Instead, the only pertinent requirements for homeschooling is that the student/child attend 180 "school days," during which school curriculum is actually taught and "not less than six (6) hours devoted to school activities."  Okla. Stat. Ann. Tit. 70, § 1-111 (West 2014); see also Opinion No. 73-129 (Okla. Att'y Gen. 1973).  

In this case, the evidence of record shows that at the time the Veteran's son was removed from his award, January [REDACTED], 2012 (the date of his eighteenth birthday), and he was being continuously home-schooled.  Specifically, the objective evidence includes the transcripts of the classes with which the Veteran's son was enrolled during the period on appeal.  Moreover, the evidence also includes the credible statements from the Veteran and his wife that their son was in fact being homeschooled full-time in accordance with the laws of Oklahoma.  As such, the Board finds that the Veteran has established that his son's home-schooling program was in compliance with the compulsory attendance laws of Oklahoma, thereby meeting the regulatory definition of an approved "educational institution."  38 C.F.R. § 3.57(a)(1)(iii).  

Therefore, the Board finds that the criteria for additional compensation payable for a child were met from the eighteenth birthday of the Veteran's son, and the removal of the Veteran's son as a dependent from the Veteran's award, effective January [REDACTED], 2012, was improper.



ORDER

The removal of the Veteran's son as a dependent upon the date his eighteenth birthday was improper; the appeal of this removal is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


